Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 18, 2022 has been entered. Claims 1 and 4-7 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kirby et al. (US 2019/0232732) in view of Tyburski et al. (US 10,618,359), Sakakibara (US 2016/0031269), and Deng (CN 204877601, English translation provided).
Regarding claims 1, 4, 7, Kirby discloses that, a pneumatic tire comprising:
a plurality of sound absorbing members (Figs. 2, 9-10, and 12-13, items 254, 256, 258, 260) attached to the inner liner by an adhesive material 264 (related to claim 4) and arranged at a predetermined interval (as shown in Figs. 2 and 10),
wherein a plurality of through holes (Fig. 12, item 902 or 904(the cylindrical sidewall 254, 256 may define a plurality of apertures 902 ([0070], lines 13-14))) are formed on a circumference of a first pipe and a second pipe (Figs. 2, 9, 12, 13, items 218 and 220 (the inventive pneumatic tire 200 also includes a pair of post-cure run-flat inserts 218, 220 ([0052], lines 1-2 from bottom))).  
However, Kirby does not disclose a film attached to an inner liner. In the same field of endeavor, noise reduction for pneumatic tire, Tyburski discloses that, as illustrated in Fig. 2, a separating layer 10 is arranged between the sealant 8 and the inner absorber 9 (col. 4, lines 41-42). The separating layer 10 is, for example, a film or an oil-soaked fabric (col. 4, lines 45-46). In order to reliably arrange the inner absorber 9 in an adhesive manner, the separating layer 10 can have openings 13 (i.e. holes) (not depicted here, cf. Fig. 3), by means of which the inner absorber 9 partially rests directly on the sealant (related to claim 7) (col. 4, lines 50-54).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirby to incorporate the teachings of Tyburski to provide a film having openings attached to a sealant layer coated on the inner layer. Doing so would be possible to secure the plurality of sound absorbing members to the sealant layer, as recognized by Tyburski (col. 4, lines 38-58.
However, Kirby does not specifically disclose that the sound absorbing member is made of porous material. In the same field of endeavor, noise reduction for pneumatic tire, Sakakibara discloses that as illustrated in Fig. 9, a porous sound absorbing plate 5 is preferably stuck on a plate surface of the plate-like member 2 ([0056], lines 1-2). Further, as illustrated in Fig. 11, Sakakibara discloses that multiple shapes of the plate-like member 2 are available.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirby to incorporate the teachings of Sakakibara to provide a porous sound absorbing member. Doing so would be possible to provide extra sound absorbing effect, as recognized by Sakakibara ([0056]).
However, Kirby does not disclose the plurality of porous sound absorbing members are formed by intersecting two pipes to be integrally formed. In the same field of endeavor, silencer, Deng discloses that, as illustrated in Figs. 1-2, the silencer standpipe 8 and muffler horizontal tube 9 are integrated together by intersecting these two pipes having multiple holes 5 (p.g. 2, lines 4-5). 
The claimed the plurality of porous sound absorbing members are formed by intersecting two pipes to be integrally formed is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the silencer standpipe 8 and muffler horizontal tube 9 are integrated together by intersecting these two pipes having multiple holes 5 comes from Deng itself.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirby to incorporate the teachings of Deng to provide that the plurality of porous sound absorbing members are formed by intersecting two pipes to be integrally formed. Doing so would be possible to enhance noise reduction effect, as recognized by Deng (page 1, lines 8-14 (Background technique)).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kirby et al. (US 2019/0232732), Tyburski et al. (US 10,618,359), Sakakibara (US 2016/0031269), and Deng (CN 204877601, English translation provided) as applied to claim 1 above, further in view of Tanno (US 2008/0099116).
Regarding claims 5-6, the combination does not explicitly disclose that the plurality of porous sound absorbing members and the film are made of polypropylene material. In the same field of endeavor, noise reduction for pneumatic tire, Tanno discloses that, as illustrated in Figs. 1 and 3, an elastic band 6 is attached to the tire inner peripheral surface 1a annularly in the tire circumferential direction on the inner side of the tread portion 1 ([0024]). The elastic band is made of a resin. As the resin, polypropylene, … is preferable ([0037], lines 1-5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Tanno to provide that the plurality of porous sound absorbing members and the film are made of polypropylene material. Doing so would be possible to effectively prevent the noise absorbing members from being damaged when the tire runs over a nail, as recognized by Tanno ([0037]).
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered. 
In response to applicant’s arguments that the office action fails to articulate any reasoning having a rational basis that explains why one of ordinary skill in the art would want to replace the cylindrical sidewalls 254 and 256 in the tire of Kirby with the pipes of the automobile silencing drum of Deng, it is not persuasive. 
Kirby discloses the cylindrical sidewalls 254 and 258 having a plurality of apertures (or holes) 902 and 904 in the tire for a vehicle (as shown in Figs. 8 and 9 (item 900)). Deng discloses, as illustrated in Figs. 1 and 2, intersecting pipes 8 and 9 having a plurality of holes 5 in a silencer for a car. They both have the same purposes to reduce noise levels to drivers or passengers.
As illustrated in Fig. 10 in the teachings of Kirby, air wave (or flow) in the Helmholtz resonance is illustrated. Thus, incident sound waves 1000 ([0096])) moves (or travels) in and out of the pipe (or cylinder) through the apertures 902 to decrease the amplitude of the incident sound waves 1000, thereby reducing the overall tire cavity noise of the tire 200 ([0096]).    
As illustrated in Fig. 1 in the teachings of Deng, air flow in the holes 5 in the silencer standpipe 8 (vertical) has the opposite direction with the direction of the wedge-shaped opening of its holes 5 and air flow in the holes 5 in the muffler horizontal tube 9 has the same direction with the direction of the wedge-shaped opening of its holes 5 (page 2, lines 15-17). There is steel mesh 7 covering the silencer standpipe 8 (vertical) and the muffler horizontal tube 9 (as shown in Fig. 1). When air flowing out of the housing 1 (Figs. 1-2, item 1) through the opening holes 3, noise level is reduced (page 2, lines 3-5 from bottom). 
Thus, both Kirby and Deng apply those small holes in the body of the pipe to reduce noise level in a chamber (in the case of Kirby, the chamber is the cavity of the tire and in the case of Deng, the chamber is the housing 1).  
The claimed the plurality of porous sound absorbing members are formed by intersecting two pipes to be integrally formed is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with the silencer standpipe 8 and muffler horizontal tube 9 are integrated together by intersecting these two pipes having multiple holes 5 comes from Deng itself.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742